Case 2:17-cv-02517-JPM-tmp Document 208 Filed 02/14/20 Page 1 of 4                        PageID 3094



                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
 ______________________________________________________________________________

 ANGELA STUDDARD, INDIVIDUALLY AND AS
 LAWFUL WIFE, NEXT OF KIN, ADMINISTRATOR AD LITEM
 AND PERSONAL REPRESENTATIVE
 FOR EDMOND STUDDARD, DECEASED AND
 ESTATE OF EDMOND STUDDARD

                     Plaintiff,


 VS.                                                   Civil Action No. 2:17-cv-02517

                                                       JURY DEMANDED



 ERIN J. SHEPHERD, INDIVIDUALLY AND
 AS EMPLOYEE OR AGENT OF SHELBY COUNTY, TENNESSEE
 And TERRY I. REED, INDIVIDUALLY AND AS
 EMPLOYEE OR AGENT OF SHELBY COUNTY, TENNESSEE

                     Defendants.



                    PLAINTIFF’S MOTIONS IN LIMINE
 ______________________________________________________________________________


    Comes now the Plaintiff, by and through counsel of record and would file the Plaintiff’s

 Motions in Limine in this cause and would respectfully requests from this Honorable Court an

 Order granting Plaintiff’s Motion in Limine.


    1.   Plaintiff respectfully requests from this Honorable Court to enter an order excluding any

 mention, reference, testimony and/or evidence relating to any prior arrest of Edmond Studdard in

 this cause. Plaintiff would respectfully state that to allow the jury in this cause to hear any


                                                   1
Case 2:17-cv-02517-JPM-tmp Document 208 Filed 02/14/20 Page 2 of 4                      PageID 3095



 evidence regarding an arrest of Edmond Studdard would not be relevant to this proceeding

 pursuant to Rule 401 of the Federal Rules of Evidence. Further, any mention and/or evidence of

 Edmond Studdard being arrested for any crime and/or without conviction would be highly

 prejudicial to the Plaintiff and any such probative value would be greatly outweighed by the

 prejudicial effect of said evidence and/or testimony.


    2.   Plaintiff respectfully requests from this Honorable Court an order excluding any

 reference, mention, testimony and/or evidence relating to Edmond Studdard’s possession of

 aluminum foil contained within his wallet after he was shot. Edmond Studdard did not have

 possession of any drugs on the date that he was shot and any reference and/or testimony and/or

 evidence relating to Edmond Studdard’s possession of a legal household item in his wallet

 without any other evidence would not be relevant to the issues in this cause pursuant to Rule 401

 of the Federal Rules of Evidence. Further, any testimony, reference and/or evidence relating to

 said possession of aluminum foil would be highly prejudicial and the prejudicial effect of said

 evidence would greatly outweigh any probative value of said evidence pursuant to Rule 403 of

 the Federal Rules of Evidence.

    3.   Plaintiff respectfully requests from this Honorable Court an order excluding any

 evidence relating to the internal investigation performed by the Shelby County Sheriff’s

 Department regarding the eventual decision to exonerate the Defendants related to the shooting

 of Edmond Studdard. Plaintiff would respectfully state that Plaintiff was not involved in said

 internal investigation and did not have an opportunity to cross examine any witnesses and/or

 produce and evidence for said investigation. Plaintiff would respectfully state that said internal

 investigation is subject to bias on behalf of the Shelby County Sheriff’s Department and there is

 no relevance to the issues in this lawsuit and therefore should be excluded pursuant to Rule 401

                                                  2
Case 2:17-cv-02517-JPM-tmp Document 208 Filed 02/14/20 Page 3 of 4                    PageID 3096



 of the Federal Rules of Evidence. Further, any relevance to the investigation and ultimate

 exoneration by the Shelby County Sheriff’s Department is greatly outweighed by the prejudicial

 effect of said evidence over any probative value of said evidence pursuant to Rule 403 of the

 Federal Rules of Evidence.




                                                       Respectfully submitted,

                                                       s/Daniel A. Seward
                                                       Daniel A. Seward
                                                       Attorney for Plaintiff
                                                       Seward Law Firm
                                                       4510 Chickasaw Road
                                                       Memphis, TN 38117
                                                       (901) 647-5848




                                                 3
Case 2:17-cv-02517-JPM-tmp Document 208 Filed 02/14/20 Page 4 of 4                      PageID 3097



                           CERTIFICATE OF SERVICE


    I, Daniel A. Seward, Attorney for Plaintiff, do hereby certify that I have served a true and

 correct copy of the foregoing Motion for Extension of Time on Mr. John Marshall Jones and Mr.

 E. Lee Whitwell, Attorneys for Defendants, via email and/or ecf filing on this the 14th day of

 February, 2020.



                                                           s/ Daniel A. Seward
                                                           Daniel A. Seward




                                                  4
